FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit

                         UNITED STATES COURT OF APPEALS                     March 14, 2014

                                                                         Elisabeth A. Shumaker
                                      TENTH CIRCUIT                          Clerk of Court




 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,                             No. 13-2157
                                                  (D.C. No. 2:06-CR-02417-MCA-1)
 v.                                                            (D.N.M.)

 WILFRED HARRY SALAS,

           Defendant - Appellant.


                                   ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.



       Wilfred Salas was sentenced to eleven months’ imprisonment after he admitted to

violating the terms of his supervised release. He appeals, and his counsel moves for


       *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
leave to withdraw in a brief filed pursuant to Anders v. California, 386 U.S. 738 (1967).

Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, we dismiss the

appeal and grant counsel’s motion to withdraw.

                                            I

       Salas pled guilty to possession of a sawed-off shotgun in January 2008. As part of

his sentence, Salas received a three-year term of supervised release. In March 2013,

during his term of supervised release, Salas was arrested and charged with aggravated

driving while intoxicated (“DWI”) while on the road at approximately 10:30 p.m. He

subsequently admitted that he had violated the condition of his supervised release

prohibiting driving between the hours of 8 p.m. and 7 a.m. without the approval of his

probation officer.

       The district court determined that Salas had committed a Grade C Violation of his

supervised release, the lowest grade. U.S.S.G. § 7B1.1(a). Pursuant to the United States

Sentencing Guidelines (“Guidelines”), Salas’ criminal history category was III, the

category applicable at the time of his original sentence. § 7B1.4. Thus, the Guidelines

range for his violation of supervised release was five to eleven months’ imprisonment.

Id. Noting that Salas had two state felony DWI cases pending and concluding that “he

jeopardized not only his own life but those around him,” the court sentenced Salas to

eleven months’ imprisonment. Salas filed a timely notice of appeal.


                                            -2-
                                             II

       Under Anders, an attorney who “conscientiously examines a case and determines

that any appeal would be wholly frivolous” may submit a brief identifying any potentially

appealable issues to the court and the client. United States v. Calderon, 428 F.3d 928,

930 (10th Cir. 2005). The defendant may then file a pro se brief. Id. Our task in an

Anders case is to “conduct a full examination of the record to determine whether

defendant’s claims are wholly frivolous.” Id. If so, we will grant counsel’s motion to

withdraw and dismiss the appeal. Id.

       Sentencing judges may revoke a term of supervised release and impose prison

time after a convicted defendant violates a condition of supervised release. United States

v. Vigil, 696 F.3d 997, 1002 (10th Cir. 2012). Given Salas’ admission to the underlying

violation, his attorney frames the issue before the court as whether there are non-frivolous

legal grounds to appeal the sentence imposed by the district court. We review sentences

“under an abuse of discretion standard for procedural and substantive reasonableness.”

United States v. Gordon, 710 F.3d 1124, 1160 (10th Cir. 2013) (quotation omitted).

       “Procedural reasonableness focuses on whether the district court erred in

calculating or explaining the sentence.” United States v. Halliday, 665 F.3d 1219, 1222

(10th Cir. 2011) (quotation omitted). Procedural errors can include “failing to calculate

(or improperly calculating) the Guidelines range, treating the Guidelines as mandatory,
                                            -3-
failing to consider the § 3553(a) factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence—including an explanation for

any deviation from the Guidelines range.” Gall v. United States, 552 U.S. 38, 51 (2007).

There is no evidence in the record that the district court incorrectly calculated the

Guidelines range, failed to consider the § 3553(a) factors, or relied on clearly erroneous

facts in determining the sentence. In the present matter, the judge expressly noted that

she had reviewed the § 3553(a) factors and appropriately stated that the Guidelines were

advisory. Moreover, when imposing a within-Guidelines sentence after the revocation of

supervised release, a court need only give “a general statement of the reasons for its

imposition of the particular sentence.” United States v. McBride, 633 F.3d 1229, 1234

(10th Cir. 2011) (quotation omitted). The district court stated reasons that adequately

explained why it imposed the eleven-month sentence.

       “Substantive reasonableness . . . involves whether the length of the sentence is

reasonable given all the circumstances of the case in light of the factors set forth in

§ 3553(a).” United States v. Sayad, 589 F.3d 1110, 1116 (10th Cir. 2009) (quotation and

alteration omitted). We apply a rebuttable presumption of reasonableness in reviewing

within-Guidelines sentences imposed upon the revocation of supervised release. See

McBride, 633 F.3d at 1233. Salas has not rebutted that presumption, and we see nothing

in the record that would allow us to determine the sentence was unreasonable. Thus, as

Salas’ counsel concluded, any challenge to the reasonableness of the sentence would be
                                           -4-
frivolous. Our review does not reflect any other nonfrivolous grounds for appeal.

                                           III

      We GRANT counsel’s motion to withdraw and DISMISS the appeal.



                                                 Entered for the Court



                                                 Carlos F. Lucero
                                                 Circuit Judge




                                           -5-